Exhibit 10d







THE L. S. STARRETT COMPANY


EMPLOYEE STOCK OWNERSHIP PLAN


AND TRUST AGREEMENT
 
(Amended and Restated July 1, 2010)




 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Article 1.
Introduction.
2
 
1.1.   Restatement of Plan.
  2  
1.2.   Purpose and nature of Plan.
  2
Article 2.
Definitions.
3
Article 3.
Administration.
8
 
3.1.   Retirement Committee.
  8  
3.2.   Powers.
  8  
3.3.   Examination of Plan records.
  9  
3.4.   Claims and review procedures.
  9  
3.5.   Nondiscriminatory exercise of authority.
  9  
3.6.   Reliance on tables, etc.
  9  
3.7.   Report to the Board.
  9  
3.8.   Indemnification of Retirement Committee.
  9  
3.9.   Named Fiduciary.
9
Article 4.
Participation.
10
 
4.1.   Date of Participation.
  10  
4.2.   Reemployment of Participant.
  10  
4.3.   Duration of participation.
10
Article 5.
ESOP Loans & Leveraged Acquisitions.
11
 
5.1.   ESOP Loans.
  11  
5.2.   Use of ESOP Loan proceeds.
  11  
5.3.   Liability and collateral on ESOP Loan.
  11  
5.4.   Default.
  11  
5.5.   Rate of interest.
  11  
5.6.   Release of collateral for ESOP Loan.
  12
Article 6.
Contributions to the Trust.
13
 
6.1.   Amount of Participating Employer contributions.
  13  
6.2.   Time of making Participating Employer contributions.
  13  
6.3.   Advice to Trustee if contribution not to be made.
  13  
6.4.   Return of contributions.
  13  
6.5.   No Employee contributions.
  14
Article 7.
Suspense Account and Participants’ Accounts.
15
 
7.1.   Suspense account.
  15  
7.2.   Individual accounts.
  15  
7.3.   Order of adjustments to accounts.
  15  
7.4.   Adjustment for income, expenses, gain or loss.
  16  
7.5.   Allocations to accounts.
  16  
7.6.   Limitations.
  17  
7.7.   Report to Participants.
  17  
7.8.   Independent Appraisal.
  18  
7.9.   Diversification of Investments by Certain Participants over Age 55.
  18
Article 8.
Vested Benefits.
19
 
8.1.   Normal retirement.
  19  
8.2.   Late retirement.
  19  
8.3.   Special vesting rules for certain early retirements.
  19  
8.4.   Other termination of employment.
  19  
8.5.   Election of former vesting schedule.
  19

 
 
 

--------------------------------------------------------------------------------

 
 

 
8.6.   Forfeitures.
  20  
8.7.   Adjustment.
  20  
8.8.   Designation of Beneficiary.
  20
Article 9.
Distribution of Benefits.
22
 
9.1.   Distribution of Stock.
  22  
9.2.   Notice to Trustee.
  22  
9.3.   Timing of distributions.
  22  
9.4.   Put Option.
  24  
9.5.   Right of first refusal.
  24  
9.6.   Direct Rollovers.
  24  
9.7.   Transfers to Retirement Plan.
  25
Article 10.
Concerning the Trust and the Trustee.
27
 
10.1.   Trust Fund.
  27  
10.2.   Investment of Trust Fund.
  27  
10.3.   Voting of Stock.
  27  
10.4.   Powers of Trustee.
  27  
10.5.   Reliance by Trustee on other persons.
  28  
10.6.   Consultation by Trustee with counsel.
  28  
10.7.   Accounts.
  29  
10.8.   Approval of accounts.
  29  
10.9.   Resignation of Trustee.
  29  
10.10.   Removal of Trustee.
  29  
10.11.   Appointment of successor or additional Trustee.
  29  
10.12.   Compensation of Trustee and expenses of Trust.
  29  
10.13.   Disputes as to persons entitled to payment.
  30  
10.14.   Action by majority vote.
  30  
10.15.   Indemnification of Trustee.
  30
Article 11.
Top Heavy Provisions.
31
 
11.1.   Special contribution for top heavy Plan Years.
  31  
11.2.   Special top-heavy vesting.
  31  
11.3.   Definitions.
  32
Article 12.
Amendment and Termination.
34
 
12.1.   Amendment.
  34  
12.2.   Termination.
  34  
12.3.   Distributions upon termination of the Plan.
  34  
12.4.   Merger or consolidation of Plan; transfer of Plan assets.
35
Article 13.
Miscellaneous.
36
 
13.1.   Limitation of rights.
  36  
13.2.   Nonalienability of benefits.
  36  
13.3.   Payment under Qualified Domestic Relations Orders.
  36  
13.4.   Certain Distribution Requirements.
  36  
13.5.   Information between Retirement Committee and Trustee.
  37  
13.6.   Military Service.
  37  
13.7.   Governing law.
  37
Article 14.
Minimum Required Distributions.
37
 
14.1.   General Rules Regarding Minimum Required Distributions.
  37  
14.2.   Time and Manner of Minimum Required Distribution.
  38  
14.3.   Definitions.
  39

 
 
 
 

--------------------------------------------------------------------------------

 
 
The L. S. Starrett Company
Employee Stock Ownership
Plan and Trust Agreement (January 1, 2011 Amendment and Restatement)






THIS AGREEMENT made this 21st day of December, 2010 by and between The L. S.
Starrett Company, a corporation duly organized and existing under the laws of
Massachusetts (the “Company”), and Harold J. Bacon, Francis J. O’Brien, and
Douglas A. Starrett as Trustees:


W I T N E S S E T H  T H A T:


WHEREAS the Company has heretofore adopted The L. S. Starrett Company Employee
Stock Ownership Plan (the “Plan”) and the Trust Agreement associated therewith;
and


WHEREAS the Company desires to amend and restate said Plan and Trust Agreement
to read as hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed by and between the Company and the Trustees that pursuant to the
provisions of Article 12 of the Plan, said Plan be and it hereby is amended in
its entirety, effective as of the date or dates set forth in Section 1.1 below,
to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Article 1.              ­Introduction.
 
1.1.  ­Restatement of Plan.  The L. S. Starrett Company Employee Stock Ownership
Plan and Trust Agreement was originally established in 1984 and has since been
amended and restated on several occasions.  The amendment and restatement set
forth below is intended to take effect from and after July 1, 2010; provided,
that those provisions of the Plan that reflect changes in the law (including the
Code), regulations and other Treasury or Department of Labor guidance applicable
to the Plan (each, a “law change”) shall have effect, retroactively where
applicable, from and after the effective date of the law change.  Except as
otherwise specifically provided herein, the rights and benefits, if any, of an
individual who was a Participant in the Plan and who ceased to be an Eligible
Employee prior to the Effective Date, and who does not subsequently become an
Eligible Employee, will be determined in accordance with the provisions of the
Plan as in effect on the date he or she ceased to be an Eligible Employee.
 
1.2.  ­Purpose and nature of Plan.  The purpose of this Plan is to enable
participating Employees to share in the growth and prosperity of the Company
and, in conjunction with The Retirement Plan for Employees of The L. S. Starrett
Company, to provide them with an opportunity to accumulate capital for future
economic security.  The Plan is intended to do this without any deductions from
the Participant’s paychecks and without calling on the Participants to invest
their personal savings.  The Plan is intended to qualify as an employee stock
ownership plan under Section 4975(e)(7) of the Code, and its Trust is intended
to qualify as a tax-exempt trust under Section 501(a) of the Code.  Both the
Plan and the Trust, as herein amended and restated, are a continuation of an
arrangement established prior to 1987 and shall be so construed for purposes of
the effective-date provisions applicable to Section 407(d)(3)(C) and Section
407(d)(9) of ERISA.  The assets held in trust under the Plan will be invested in
stock of The L. S. Starrett Company.  Subject to the provisions of Sections 6.4,
7.6 and 13.3, no part of the corpus or income of the trust maintained under the
Plan will be used for or diverted to purposes other than for the exclusive
benefit of each Participant and his or her Beneficiary.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Article 2.              Definitions.
 
Wherever used herein, the following terms have the following meanings unless a
different meaning is clearly required by the context:


2.1.  “Absence from Service” means, in the case of each Employee, a period of
absence from service with the Employer for any reason other than a quit,
discharge, retirement or death, such as vacation, holiday, lay off, disability
or Leave of Absence.
 
2.2.  “Affiliated Company” means (i) any corporation (other than the Company)
after it becomes a member of a controlled group of corporations (as defined in
Section 414(b) of the Code) with the Company, (ii) any trade or business (other
than the Company), whether or not incorporated, after it comes under common
control (as defined in Section 414(c) of the Code) with the Company; (iii) any
trade or business (other than the Company) after that trade or business becomes
a member of an affiliated service group (as defined in Section 414(m) of the
Code) of which the Company is also a member, (iv) any entity required to be
aggregated with the Company pursuant to regulations issued under Section 414(o)
of the Code; and (v) any other corporation, trade or business after the Board in
its discretion declares it to be an “Affiliated Company”.  For purposes of
applying Sections 414(b) and 414(c) of the Code to Section 7.6, relating to
limitations on annual additions, the special rule of Section 415(h) of the Code
shall apply.
 
2.3.  “Beneficiary” means the person or persons entitled under Section 8.8 to
receive benefits under the Plan upon the Participant’s death.
 
2.4.  “Board” means the Board of Directors of the Company.  The Board may
designate a person or persons (including a committee) to carry out any fiduciary
responsibilities of the Company or the Board under the Plan, any such
designation to be made in accordance with Section 405 of ERISA.
 
2.5.  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.  Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.
 
2.6.  “Company” means The L. S. Starrett Company and any successor to all or a
major portion of its assets or business which assumes the obligations of the
Company under the Plan.  The Company will be the “plan administrator” for
purposes of ERISA, but has established the Retirement Committee to perform such
administrative functions under the Plan as are hereinafter specified.
 
2.7.  “Compensation” means the basic remuneration received by a Participant from
a Participating Employer during the Plan Year of reference for services rendered
while a Participant, including salary or wages and elective contributions to a
plan pursuant to a cash or deferred arrangement within the meaning of Section
401(k) of the Code or pursuant to an election under Section 125 or section
132(f) of the Code, but not including bonuses, overtime pay, commissions,
incentive compensation and (except as otherwise specifically provided above)
contributions under the Plan or any group insurance or other employee pension or
welfare benefit plan established or maintained by a Participating Employer.
 
For all purposes under the Plan, Compensation shall be limited to the amount in
effect from time to time under Section 401(a)(17) of the Code.
 
 
-3-

--------------------------------------------------------------------------------

 


In addition, “Compensation” shall include payments of regular pay, vacation cash
outs, and deferred compensation made by the later of 2.5 months after severance
from employment or the last day of the Plan Year in which such severance from
employment occurs if such payments are described in Section 1.415(c)-2(e)(3)(ii)
or (iii) of the Treasury regulations and would have been included in
compensation if paid prior to severance from employment with the Company;
provided however that any payments not described in this Section 2.7 shall not
be considered compensation if paid after severance from employment, even if they
are paid by the later of 2.5 months after the date of severance from employment
or the end of the Plan Year that includes the date of severance from employment.


2.8.  “Effective Date” means the date or dates specified in Section 1.1.
 
2.9.  “Eligibility Service” means, with respect to each Employee, the sum of his
or her Periods of Service, excluding from such sum any Periods of Service prior
to a Substantial Period of Severance.
 
2.10.  “Eligible Employee” means any individual, other than a leased employee as
defined in Section 414(n)(2) of the Code, who is employed by a Participating
Employer other than the following:  (a) individuals covered by a collective
bargaining agreement where retirement benefits were the subject of good faith
bargaining, unless such agreement specifically provides for participation in the
Plan; (b) ”leased employees” within the meaning of Section 414(n)(2) of the
Code; (c) individuals who are at the time classified by an Affiliated Employer
or by the Company as independent contractors, regardless of any later
reclassification; and (d) except as determined by the Company, nonresident
aliens.
 
2.11.  “Employee” means any individual employed by the Employer, and to the
extent required by Section 414(n) of the Code, any leased employee (as defined
in Section 414(n)(2) of the Code) who performs services for the Employer.
 
2.12.  “Employer” means the Company and all Affiliated Companies.
 
2.13.  “Employment Commencement Date” means, in the case of each Employee, the
date on which he or she first performs an Hour of Service, or, in the case of an
Employee who has a Substantial Period of Severance, the date on which he or she
first performs an Hour of Service after such Severance.
 
2.14.  “Entry Date” means the July I and January 1 of each Plan Year.
 
2.15.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended, and any successor statute or statutes of similar
import.
 
2.16.  “ESOP Loan” means a loan for a definite term to the Plan, either made by
the Company or guaranteed by the Company, in accordance with Article 5.
 
2.17.  “Hour of Service” means an hour for which an Employee is paid, or
entitled to payment, for the performance of duties for the Employer as
determined under Section 2530.200b-1(a) of the Department of Labor regulations,
such hour to be credited for the period in which the duties were performed.
 
2.18.  “Leave of Absence” means, in the case of any Participant, a period of
absence on leave from active employment with an Employer that is granted by the
Employer on account of illness, accident, or other reason (including service in
the armed forces of the United States), including any leave required under the
Family and Medical Leave Act of 1993 or service covered by the Uniformed
Services Employment and Reemployment Rights Act regardless of whether the
Employer has consented to such leave or service.  To the extent required by the
Family and Medical Leave Act or the Uniformed Services Employment and
Reemployment Rights Act, a Leave of Absence described in those Acts shall be
treated as a Period of Service rather than an Absence from Service.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.19.  “Lender” means any person, including a Participating Employer, making an
ESOP Loan to the Plan in accordance with Article 5.
 
2.20.  “Leveraged Stock” means Stock which has been acquired by the Plan by
means of an ESOP Loan in accordance with Article 5.
 
2.21.  “Normal Retirement Date” means the first day of the calendar month
coinciding with or next following the date on which the Participant attains age
65.
 
2.22.  “Participant” means any individual who participates in the Plan in
accordance with Article 4 hereof.
 
2.23.  “Participation Commencement Date” means, in the case of each Participant,
the Entry Date on which he or she first participates in the Plan, or, in the
case of a Participant who has a Substantial Period of Severance, the Entry Date
on which he or she first participates in the Plan after such Severance.
 
2.24.  “Participating Employer” means the Company or any Affiliated Company
which has adopted the Plan with the approval of the Board.
 
2.25.  “Period of Service” means, in the case of each Employee, (a) the period
of time, expressed in years and fractions of years based on days, commencing on
his or her Employment Commencement Date or Reemployment Commencement Date,
whichever is applicable, and ending on the last day of the calendar month in
which his or her Severance from Service Date occurs and (b) any Period of
Severance, expressed in years and fractions of years based on days, which ends
within 12 months after (1) in the case in which the Period of Severance began
prior to an Absence from Service, the Severance from Service Date and (2) in the
case in which the Period of Severance began during or following an Absence from
Service, the date on which such Absence began.
 
2.26.  “Period of Severance” means, in the case of each Employee, the period of
time, measured in years and fractions of years based on days, commencing on his
or her Severance from Service Date and ending on the date on which he or she
again performs an Hour of Service.
 
2.27.  “Plan” means The L. S. Starrett Company Employee Stock Ownership Plan as
set forth herein, together with any and all amendments and supplements hereto.
 
2.28.  “Plan Year” means the 12-month period ending on June 30.
 
2.29.  “Qualified Domestic Relations Order” means any judgment, decree or order
(including approval of a property settlement agreement) which satisfies the
requirements of Section 414(p) of the Code and Section 206(d)(3) of ERISA.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.30.  “Reemployment Commencement Date” means, in the case of each Employee, the
date on which he or she first performs an Hour of Service following any Period
of Severance which is not included in a Period of Service.
 
2.31.  “Retirement Committee” means the committee appointed to administer the
Retirement Plan in accordance with Article 3 of the Retirement Plan.
 
2.32.  “Retirement Plan” means The Retirement Plan for Employees of The L. S.
Starrett Company as amended from time to time.
 
2.33.  “Severance from Service Date” means, in the case of each Employee, the
earlier of:
 
(a)  the date on which he or she quits, retires, is discharged, or dies; or
 
(b)  the date, determined in accordance with uniformly applied rules established
by the Company, which is at least 12 months after the date on which an Absence
from Service began.
 
In the case of a maternity/paternity absence, as hereinafter defined, the
Severance from Service Date of an Employee or Participant who is absent from
work beyond the first anniversary of the first day of such absence shall be the
second anniversary of the first day of such absence.  The period between the
first and second anniversaries of the first day of such absence shall be treated
as neither a Period of Service nor a Period of Severance.  For purposes of the
foregoing, a maternity/paternity absence, in the case of any Employee or
Participant, is an absence from work commencing on or after July 1, 1985 by
reason of the pregnancy of the Employee or Participant, by reason of the birth
of a child of the Employee or Participant, by reason of the placement of a child
with the Employee or Participant in connection with the adoption of such child
by such individual, or for purposes of caring for such child for a period
beginning immediately following such birth or placement.  The Retirement
Committee may require that an Employee or Participant who claims a
maternity/paternity absence provide information establishing the nature of the
absence, as a precondition to the application of the special rules provided
hereunder with respect to such absences.


2.34.  “Share of the Trust Fund” means, in the case of each Participant, that
portion of the Trust’s assets which is credited to the account of the
Participant in accordance with Article 7 of the Plan.
 
2.35.  “Stock” means the common stock of the Company, consisting of Class A
common stock and Class B common stock.
 
2.36.  “Substantial Period of Severance” means, in the case of any Employee or
Participant who does not have a nonforfeitable right to any portion of his or
her accrued benefit, a Period of Severance of at least twelve consecutive months
which equals or exceeds the greater of (a) five years, or (b) his or her
Eligibility Service (for purposes of Section 2.9) or Vesting Service (for
purposes of Section 2.41) prior to such Period of Severance.  Notwithstanding
the foregoing, an Employee or Participant will be considered as having incurred
a Substantial Period of Severance with respect to any Period of Severance of at
least twelve consecutive months if, as of any date prior to July 1, 1985, such
Period of Severance equals or exceeds his or her Eligibility Service (for
purposes of Section 2.9) or Vesting Service (for purposes of Section 2.41) prior
to such Period.  For purposes of the preceding sentences, an Employee’s or
Participant’s Eligibility Service or Vesting Service, whichever is applicable,
prior to any Period of Severance will be deemed not to include any such Service
disregarded by reason of any prior Substantial Period of Severance.
 
 
-6-

--------------------------------------------------------------------------------

 
 
2.37.  “Trust” means The L. S. Starrett Company Employee Stock Ownership Trust
established hereunder, together with any and all amendments and supplements
hereto.
 
2.38.  “Trust Fund” means the property held in trust by the Trustee for the
benefit of Participants and their Beneficiaries.
 
2.39.  “Trustee” means the person or persons who have executed this Agreement as
trustee or trustees of the Trust, any successor trustee or trustees, and any
additional trustee or trustees.
 
2.40.  “Valuation Date” means the last business day of each calendar month and
such other days as may be specified by the Retirement Committee.
 
2.41.  “Vesting Service” means, with respect to any Employee, the sum of his or
her Periods of Service, excluding from such sum--
 
(a)  any Periods of Service which are excluded under Section 2.41(a) of the
Retirement Plan (concerning service performed before July 1, 1976);
 
(b)  any Periods of Service before the date on which he or she attains age 18;
and
 
(c)  any Periods of Service prior to a Substantial Period of Severance.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Article 3.              ­Administration.
 
3.1.  Retirement Committee.  The Plan will be administered by the Retirement
Committee appointed by the Board in accordance with Article 3 of the Retirement
Plan.  No Employee serving on the Retirement Committee will receive any
compensation for services performed in his or her capacity as a member of such
Committee.  However, the Company may reimburse any member for any necessary
expenses incurred to the extent such expenses are not paid by the Plan.
 
A majority of the members of the Retirement Committee at the time in office will
constitute a quorum for the transaction of business.  All resolutions adopted or
other actions taken by the Retirement Committee at any meeting must be approved
by the vote of a majority of the members of the Committee, but resolutions may
be adopted or other action taken without a meeting upon written consent signed
by all members of the Committee.  If at any time a majority of the individuals
serving on such Committee and eligible to vote are unable to agree, or if there
is only one such individual, any action required of the Committee will be taken
by the Board and its decision will be final.  An individual serving on the
Retirement Committee who is a Participant will not vote or act on any matter
relating solely to himself or herself.


3.2.  Powers.  The Retirement Committee will have full power and discretionary
authority to administer the Plan in all of its details, subject however, to the
requirements of ERISA.  For this purpose the Retirement Committee’s power will
include, but will not be limited to, the following discretionary authority:
 
(a)  to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan or to comply with applicable
law;
 
(b)  to interpret the Plan, its interpretation thereof in good faith to be
final, binding and conclusive with respect to all persons in the absence of
clear and convincing evidence that the Retirement Committee acted arbitrarily or
capriciously;
 
(c)  to decide all questions and ambiguities concerning the Plan and the
eligibility of any person to participate in the Plan in accordance with Article
4;
 
(d)  to compute the amount of benefits which will be payable to any Participant
or other person in accordance with the provisions of the Plan, and to determine
the person or persons to whom such benefits will be paid;
 
(e)  to authorize the payment of benefits;
 
(f)  to appoint such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan;
 
(g)  to allocate and delegate its responsibilities, including fiduciary
responsibilities under the Plan, and to designate other persons to carry out any
of its responsibilities, including fiduciary responsibilities under the Plan,
any such allocation, delegation or designation to be by written instrument and
in accordance with Section 405 of ERISA; and
 
 
-8-

--------------------------------------------------------------------------------

 
 
(h)  to keep such records and submit such filings, elections, applications,
returns or other documents or forms as may be required under the Code or ERISA
and applicable regulations, or under state or local law or regulations.
 
3.3.  ­Examination of Plan records.  The Retirement Committee will make
available to each Participant such of its Plan records as pertain to him or her,
for examination at reasonable times during normal business hours.
 
3.4.  Claims and review procedures.  The Retirement Committee will establish
reasonable procedures for processing claims and appeals from denials of such
claims, in accordance with Section 503 of ERISA and the regulations thereunder.
 
3.5.  ­Nondiscriminatory exercise of authority.  Whenever, in the administration
of the Plan, any discretionary action by the Retirement Committee is required,
the Retirement Committee shall exercise its authority in a nondiscriminatory
manner so that all persons similarly situated will receive substantially the
same treatment.
 
3.6.  ­Reliance on tables, etc.  In administering the Plan, the Retirement
Committee will be entitled to the extent permitted by law, to rely conclusively
on all tables, valuations, certificates, opinions and reports which are
furnished by any actuary, accountant, Trustee, counsel or other expert who is
employed or engaged to act in connection with the Plan.
 
3.7.  ­Report to the Board.  The Retirement Committee will submit annually to
the Board a report consisting of (i) a summary of the financial conditions of
the Trust Fund, (ii) a summary of the operations of the Plan for the past year
and (iii) any further information which the Board may require.
 
3.8.  ­Indemnification of Retirement Committee.  The Company agrees to indemnify
and to defend to the fullest extent permitted by law any Employee or former
Employee who is or was a member of the Retirement Committee (and any Employee or
former Employee to whom the Retirement Committee has or had allocated or
delegated any of its responsibilities or who has been or had been designated to
carry out any of its responsibilities pursuant to Section 3.2(g)) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.
 
3.9.  ­Named Fiduciary.  The Retirement Committee will be a “named fiduciary”
for purposes of Section 402(a)(1) of ERISA with authority to control and manage
the operations and administration of the Plan, and will be responsible for
complying with all of the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA.  The Retirement Committee will not, however,
have any authority over the investment of the assets of the Trust.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Article 4.              ­Participation.
 
4.1.  ­Date of Participation.  Each Eligible Employee who was a Participant in
the Plan as in effect on the day immediately preceding the Effective Date and
who is an Eligible Employee on the Effective Date shall continue to be a
Participant, subject to Section 4.3.  Each other Eligible Employee will become a
Participant on the Entry Date coinciding with or next following the later of the
date on which he or she completes one year of Eligibility Service and the date
on which he or she attains age 21, provided he or she is an Eligible Employee on
such Entry Date.
 
An Eligible Employee who satisfies the age and service requirements specified in
the preceding sentence as of an Entry Date, but who is separated from service
with the Participating Employer on such Entry Date by reason of a quit,
discharge or retirement, will not become a Participant on such Entry
Date.  However, if such Eligible Employee returns to service with a
Participating Employer prior to a Substantial Period of Severance, the Eligible
Employee will become a Participant on the date on which he or she returns.


4.2.  ­Reemployment of Participant.  If a Participant’s Period of Service is
interrupted and he or she thereafter commences a Period of Service, any benefits
being paid to him or her under the Plan will be suspended during his or her
subsequent Period of Service.  If such Participant has not had a Substantial
Period of Severance, he or she will again become a Participant on his or her
Reemployment Commencement Date.  If such Participant has had a Substantial
Period of Severance, he or she will be treated for all purposes under the Plan
as a new Employee and will again become a Participant on the date on which he or
she satisfies the requirements of Section 4.1.
 
4.3.  ­Duration of participation.  A Participant will cease to be a Participant
as of the earlier of (a) the date on which he or she ceases to be an Eligible
Employee, or (b) the date on which the Plan terminates.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Article 5.              ­ESOP Loans & Leveraged Acquisitions.
 
5.1.  ­ESOP Loans.  This Plan and Trust, acting through the Trustee, may, from
time to time, enter into an ESOP Loan, which Loan may either be made by one or
more of the Participating Employers to the Plan or made by another Lender to the
Plan and guaranteed by the Participating Employer.  An ESOP Loan may be a direct
loan of cash, a purchase-money transaction or an assumption of an obligation of
the Plan.
 
5.2.  ­Use of ESOP Loan proceeds.  Within a reasonable time after the receipt of
the proceeds from an ESOP Loan, such proceeds will be used by the Plan in one or
more of the following ways:
 
(a)  to acquire Stock at fair market value either from a Participating Employer
or from any other party;
 
(b)  to prepay such ESOP Loan; or
 
(c)  to repay a prior ESOP Loan.
 
Leveraged Stock may not be subject to a put, call or other option, or buy-sell
or similar arrangement, while held by or when distributed from the Plan, except
as provided in Section 9.4 and Section 9.5. The preceding sentence shall
continue to apply regardless of whether the Plan remains an employee stock
ownership plan within the meaning of Section 4975 of the Code and regardless of
whether the ESOP Loan, the proceeds of which were used to acquire such stock,
remains outstanding.  The preceding sentence shall be applied in accordance with
Section 54.4975-7(b)(4) of the Treasury regulations.


5.3.  ­Liability and collateral on ESOP Loan.
 
(a)  An ESOP Loan shall be without recourse against the Plan.  The only asset of
the Plan which may be given as collateral is Stock which was either acquired
with the proceeds of such Loan or used as collateral on a prior ESOP Loan repaid
with the proceeds of such Loan.
 
(b)  No person entitled to payment under the ESOP Loan may be given any rights
to assets of the Plan other than (i) the collateral given for the Loan, (ii)
cash contributions made to the Plan pursuant to Section 6.1(a) in order for the
Plan to meet its obligations under the Loan, and (iii) earnings attributable to
such collateral and the investment of such cash contributions.
 
5.4.  ­Default.  An ESOP Loan must provide that, in the event of default, the
value of Plan assets transferred in satisfaction of the Loan must not exceed the
amount of default.  If a Participating Employer or any disqualified person
(within the meaning of Section 4975 of the Code) is the Lender, the ESOP Loan
must provide for a transfer of Plan assets on default only upon, and to the
extent of, the failure of the Plan to meet the payment schedule of the Loan.
 
5.5.  ­Rate of interest.  The rate of interest on an ESOP Loan shall not be in
excess of a reasonable rate.
 
 
-11-

--------------------------------------------------------------------------------

 
 
5.6.  ­Release of collateral for ESOP Loan.  If Stock held by the Plan is used
as collateral for an ESOP Loan, such Loan must provide for the release of the
Stock as provided in either (a) or (b):
 
(a)  For each Plan Year during the duration of the ESOP Loan, the number of
shares of Stock released shall equal the number of shares then encumbered under
the Loan multiplied by a fraction, the numerator of which is the amount of
principal and interest paid on the Loan for such Plan Year, and the denominator
of which is the sum of the numerator plus the principal and interest to be paid
under the Loan for all future years.  The number of future years under the Loan
must be definitely ascertainable and shall be determined without taking into
account extensions or renewal periods.  If a variable interest rate is used, the
interest to be paid in future years shall be computed by using the rate
applicable as of the end of the Plan Year.
 
(b)  Release of Stock from encumbrance may instead be determined solely by
reference to principal payments for the Plan Year, provided: (i) the ESOP Loan
provides for annual payments of principal and interest at a cumulative rate that
is not less rapid at any time than level annual payments of such amounts for 10
years; (ii) the interest element included in any Loan payment is disregarded
only to the extent it would be determined to be interest under standard loan
amortization tables; and (iii) the method of release provided in this paragraph
(b) is not used from the time that, by reason of a renewal, extension or
refinancing, the sum of the expired duration of the Loan, the renewal period,
the extension period, and the duration of the new ESOP loan exceeds 10 years.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Article 6.              ­Contributions to the Trust.
 
6.1.  ­Amount of Participating Employer contributions.
 
(a)  For each Plan Year during which an ESOP Loan is outstanding, each
Participating Employer shall contribute to the Trust an amount equal to its
share, as determined by the Board, of the total principal and interest due on
such ESOP Loan during such Plan Year, taking into account dividends to be
applied toward such Loan.  Such contribution shall be made in cash unless the
ESOP loan is a purchase-money loan from a Participating Employer to the Plan, in
which case such contribution may be in the form of a forgiveness of indebtedness
by such Employer.
 
(b)  Each Participating Employer may contribute to the Trust for any Plan Year,
in addition to any cash amount required by paragraph (a) above, an additional
amount designated by the Board.  Such contribution may be made either in Stock
or in cash to be invested in Stock.  In no event will such additional
Participating Employer contribution for any Plan Year cause the total
Participating Employer contribution to exceed the maximum amount which the
Participating Employer is permitted to deduct for federal income tax purposes,
including amounts deductible under the carryover provisions of the Code.  Every
such additional contribution hereunder is hereby conditioned on deductibility
under Section 404 of the Code.
 
In no event will such additional Participating Employer contribution be in an
amount which would cause the annual addition for any Participant to exceed the
amount permitted under Section 7.6.


6.2.  ­Time of making Participating Employer contributions.
 
(a)  The Participating Employers will make the contributions required under
Section 6.1(a) in such installments as are necessary to enable the Trust to pay
timely, with the proceeds of such installments and dividends paid on Stock held
in the Trust, amounts of principal and interest due under an ESOP Loan.
 
(b)  Each Participating Employer will make any additional contributions made for
a Plan Year under Section 6.1(b) directly to the Trustee not later than the time
prescribed by law (including extensions thereof) for filing its federal income
tax return for its taxable year ending with or in which ends such Plan
Year.  The amount of such Participating Employer contribution will be based on
the best information available at the time the contribution is made and any
contribution so made will be final, except as hereinafter provided.
 
6.3.  ­Advice to Trustee if contribution not to be made.  If, for a Plan Year,
no contribution is required under Section 6.1(a) and no contribution is to be
made under Section 6.1(b), the Company will promptly advise the Trustee.  The
Trustee will have no authority or responsibility to inquire into the correctness
of the amounts contributed and paid over to the Trustee, or to determine whether
any contribution is payable under this Article 6.
 
6.4.  ­Return of contributions.  If a contribution by a Participating Employer
to the Trust is
 
 
-13-

--------------------------------------------------------------------------------

 
 
(a)   made by reason of a good faith mistake of fact, or
 
(b)  in the case of additional Participating Employer contributions made under
Section 6.1(b), believed by the Participating Employer in good faith to be
deductible under Section 404 of the Code, but the deduction is disallowed,
 
the Trustee shall, upon request by the Participating Employer, return to the
Participating Employer the excess of the amount contributed over the amount, if
any, that would have been contributed had there not occurred a mistake of fact
or a mistake in determining the deduction.  Such excess shall be reduced by
amounts attributable thereto which have been credited to the accounts of
Participants who have since received a distribution from the Trust, except to
the extent such amounts continue to be credited to such Participants’ accounts
at the time the excess is returned to the Participating Employer.  Such excess
shall also be reduced by the losses of the Trust attributable thereto, if and to
the extent such losses exceed the gains and income attributable thereto.  In no
event shall the return of a contribution hereunder cause the balance of the
individual account of any Participant to be reduced to less than the balance
which would have been credited to the account had the mistaken or nondeductible
amount not been contributed.  No return of a contribution hereunder shall be
made more than one year after the mistaken payment of the contribution, or
disallowance of the deductions, as the case may be.


6.5.  ­No Employee contributions.  No Employee will be required or permitted to
make contributions to the Plan.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Article 7.              ­Suspense Account and Participants’ Accounts.
 
7.1.  ­Suspense account.  For so long as an ESOP Loan remains outstanding, the
Trustee will establish and maintain a suspense account for shares of Leveraged
Stock which have not been allocated to the individual accounts of
Participants.  All Leveraged Stock will be credited to the suspense account at
the time it is purchased.  Any amounts received as cash dividends with respect
to such Stock will be applied toward payments of principal and interest on an
ESOP Loan, subject to restoration by the Employer; provided, that if any
dividends remain after such application they shall be used to purchase
additional Stock to be held in the suspense account for allocation along with
the Stock from which the dividends derived.
 
For each Plan Year, the Trustee will release from the suspense account and
credit to the accounts of the Participants in accordance with Section 7.5


(a)  that number of shares of Leveraged Stock released from encumbrance for the
Plan Year in accordance with Section 5.6, and
 
(b)  if the suspense account holds shares of Leveraged Stock which are not
pledged as collateral for the ESOP Loan, that number of shares of such Stock
which would have been required to be released under Section 5.6 had the Stock
been pledged as collateral for such Loan.
 
7.2.  ­Individual accounts.  The Trustee will establish and maintain an account
for each Participant which will reflect
 
(a)  his or her shares of (i) the Stock released from the suspense account in
accordance with Section 7.1, (ii) any additional Participating Employer
contribution made in accordance with Section 6.1(b) and (iii) any forfeitures
arising under the Plan, and
 
(b)  his or her share of any income, expenses, and gain or loss of the Trust
Fund.
 
The Trustee will establish and maintain such other accounts and records as are
required under Section 8.5 (if any) or as the Trustee decides, in his or her
discretion, to be reasonably required in order to discharge his or her duties
under the Plan.


During any period when an ESOP Loan is outstanding, amounts received as cash
dividends with respect to Stock allocated to a Participant’s account will be
applied toward payments of principal and interest on such Loan.  For each
dividend otherwise allocable to a Participant’s account which is so applied,
there shall be restored to the Participant’s account an equivalent amount either
by contribution or allocation as more fully described in Section 7.5.  Upon
payment in full of all outstanding ESOP Loans, or if the amount received as
dividends with respect to Stock allocated to Participant accounts exceeds in any
Plan Year the amount of all payments of principal and interest on ESOP Loans in
such Year, the excess will be used to purchase additional Stock to be allocated
to such accounts.


7.3.  ­Order of adjustments to accounts.  As of each Valuation Date, the Trustee
will:
 
(a)  first, adjust the balances in the individual accounts of Participants
(including former Participants and Beneficiaries) to reflect the current value
of the assets of the Trust Fund as provided in Section 7.4;
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)  second, charge to the individual accounts all payments or distributions, if
any, made from such accounts as of such Valuation Date; and
 
(c)  third, credit Stock released from the suspense account, restored dividends,
and additional Participating Employer contributions and forfeitures, if any,
which are to be credited as of such Valuation Date in accordance with Section
7.5.
 
In the case of a Valuation Date other than the last business day of the calendar
month, the Retirement Committee may, if appropriate because distributions are to
be made, direct the Trustee to adjust only a specified account or accounts.


7.4.  ­Adjustment for income, expenses, gain or loss.  In adjusting the
individual accounts under Section 7.3(a) to reflect the current value of the
assets of the Trust Fund, the Trustee will allocate to such accounts, in
proportion to the balances therein immediately prior to such adjustment, an
amount equal to the income and expenses of the Trust and of the gain and loss
(realized and unrealized) on such assets credited to all such accounts, valued
at their fair market value, except that the amounts allocated under this Section
7.4 will not include any income or gain or loss on assets attributable to the
Participating Employer contributions for the Plan Year with respect to which the
allocation is made.
 
7.5.  ­Allocations to accounts.  As of any dividend payment date with respect to
dividends on Stock allocated to a Participant’s account which are used to pay
principal or interest on an ESOP Loan, there shall be allocated to such account,
from among shares released from the suspense account, Stock having a fair market
value equal to the amount of such dividends less any contribution previously
made to restore such dividends or any portion thereof.  If the fair market value
of shares released from the suspense account is insufficient to make the
allocations described in the preceding sentence, the Participating Employers
shall make a special contribution, to be invested in Stock, sufficient to
restore Participant accounts as described in the preceding sentence.  As of the
last business day of each Plan Year, Stock (other than Stock allocated in
accordance with the preceding provisions of this Section) released from the
suspense account for such Year as a result of contributions made by
Participating Employers or the application of cash dividends with respect to
Stock held in the Trust, plus any additional contributions by such Participating
Employers for such Year (adjusted for income, expenses, gain or loss), will be
allocated among and credited to the accounts of the qualified individuals in
proportion to their respective amounts of Compensation for such Plan
Year.  Stock shall be allocated in units of shares and fractional shares.  For
purposes of this Section 7.5, an individual is a qualified individual if he or
she is a Participant on the last business day of such Plan Year or if he or she
ceased to be a Participant during such Plan Year because of retirement under
Article 8 or because of death.  In addition, as of the last business day of each
Plan Year forfeitures, if any, which occurred during such Year under Section 8.6
shall be allocated among and credited to the accounts of those individuals
(whether or not Participants or qualified individuals) (“eligible account
holders”) who for such Year (A) received amounts treated as compensation taken
into account for purposes of Section 7.6 below) but (B) were not treated as
“highly compensated employees” for purposes of Section 414(q) of the
Code.  Subject to the limitations of Section 7.6 below, allocations of
forfeitures pursuant to the preceding sentence shall be made in units of shares
and fractional shares in proportion to the relative account balances of the
eligible account holders for the Plan Year, determined before allocating thereto
Stock released from the suspense account, restored dividends or additional
Participating Employer contributions.  If any portion of a forfeiture cannot be
allocated to the account of an eligible account holder by reason of the
limitations of Section 7.6 below, such amount shall be reallocated among the
accounts of other eligible account holders in proportion to their relative
account balances determined in accordance with the preceding sentence.
 
 
-16-

--------------------------------------------------------------------------------

 
 
7.6.  ­Limitations.  Notwithstanding any other provisions of the Plan, the
annual addition to a Participant’s account under the Plan for any limitation
year, when aggregated with the annual additions (if any) to the individual’s
accounts under all other defined contribution plans maintained by the Company or
any Affiliated Company, shall not exceed the applicable limitations of
Section 415(c) of the Code.  To the extent necessary to satisfy such
limitations, a Participating Employer will first reduce the contribution (if
any) it would otherwise make for the Participant’s benefit under Section 6.1(b)
for the applicable limitation year.  If said limitation cannot be satisfied by
eliminating the Participating Employer’s contribution under Section 6.1(b) for
the Participant’s benefit for such limitation year, the forfeitures which would
otherwise be allocated to the Participant’s account, and that portion (if any)
of any contributions under Section 6.1(a) or amounts used to restore forfeitures
which would be both treated as an annual addition under applicable law and
allocable to the Participant, will be reduced to the extent necessary to satisfy
said limitation, and the amount of the reduction will be allocated to the
accounts of other Participants not affected by said limitation.  Allocations and
reallocations of forfeitures shall be made pursuant to Section 7.5. Allocations
of amounts other than forfeitures shall then be made in proportion to the
respective amounts of Compensation of such other Participants for such
limitation year, except that the amount allocated to each Participant’s account
must satisfy the limitation described in paragraph (a) with respect to that
Participant.  If, after reallocation of amounts other than forfeitures, there is
any such amount for the limitation year which cannot be allocated to the
accounts of Participants because of the aforesaid limitations, Stock
representing such amounts will be returned to the suspense account established
under Section 7.1 for allocation to the accounts of Participants at the earliest
time that such allocation can be made within the limitation of paragraph  (a)
above.  If amounts previously credited to a Participant’s account (together with
annual additions under other defined contribution plans of the Employer) cause
his or her annual addition to exceed the foregoing limitations, such excess
credits hereunder shall be reallocated in accordance with
Section 1.415-6(b)(6)(i) of the Treasury regulations.
 
For purposes of this Section 7.6, “limitation year” means the calendar year,
“annual additions” has the meaning provided under Section 415(c) of the Code,
including Section 415(c)(6) of the Code, and in determining the maximum annual
addition for any limitation year, the applicable limitations (including the
maximum dollar limitation) shall be those set forth in Section 415(c) of the
Code and the compensation taken into account shall be the Participant’s total
taxable compensation as determined pursuant to Section 1.415-2(d) of the
Treasury regulations.


For the avoidance of doubt, effective January 1, 2008, “compensation” for the
purposes of this Section 7.6 shall include payments of regular pay, vacation
cash outs, and deferred compensation made by the later of 2.5 months after
severance from employment or the last day of the Plan Year in which such
severance from employment occurs if such payments are described in Section
1.415(c)-2(e)(3)(ii) or (iii) of the Treasury regulations and would have been
included in compensation if paid prior to severance from employment with the
Company; provided however that any payments not described in this Section 7.6
shall not be considered compensation if paid after severance from employment,
even if they are paid by the later of 2.5 months after the date of severance
from employment or the end of the Plan Year that includes the date of severance
from employment.  For purposes of this Section 7.6, effective January 1, 2009,
"compensation" shall include any differential wage payment (as defined in
Section 414(u)(12)(D) of the Code) paid to an individual by the Affiliated
Companies to the extent required under Section 414(u)(12) of the Code (and, to
the extent required by Section 414(u)(12)(A)(i) of the Code, such an individual
shall be treated as an Employee).
 
7.7.  ­Report to Participants.  The Trustee, at least annually, will determine
each Participant’s Share of the Trust Fund and report the same in writing to the
Retirement Committee, which will furnish a copy of such report to the
Participant concerned.  Notwithstanding any such report, a Participant’s right
to his or her Share of the Trust Fund shall be limited to the nonforfeitable
portion of the amount actually allocated to his or her account, as adjusted from
time to time.
 
 
-17-

--------------------------------------------------------------------------------

 
 
7.8.  ­Independent Appraisal.  It is anticipated that the Trust will continue to
be invested in Stock, all of which is either listed and traded on a national
exchange or converts automatically into such listed and traded stock upon
transfer.  However, should the Trust invest in other employer securities and
those securities are not readily tradable on an established securities market
within the meaning of Section 401(a)(28)(C) of the Code, valuations of such
securities with respect to activities carried on by the Plan shall be made by an
independent appraiser.
 
7.9.  ­Diversification of Investments by Certain Participants over Age
55.  Reference is made to the floor/offset arrangement described in Section 9.7,
pursuant to which a Participant’s benefit under the Retirement Plan is subject
to offset by the actuarial equivalent of 90% of the Participant’s vested Share
of the Trust Fund under this Plan.  For purposes of this Section 7.9, the
remaining 10% of a Participant’s vested Share of the Trust Fund (determined as
of any distribution date described in this Section) is referred to as the
“distributable portion.”  Each qualified Participant (as hereinafter defined)
may elect, within 90 days after the close of each Plan Year in his or her
qualified election period, a distribution solely in shares of Stock of all or a
part of his or her distributable portion determined as of the most recent
Valuation Date, excluding any fractional shares.  Each distribution elected
pursuant to this Section 7.9 must consist of Stock worth at least $200 on such
Valuation Date, unless (i) the distribution is pursuant to the Participant’s
first election and represents the Participant’s entire distributable portion, or
(ii) the distribution occurs during the Participant’s final qualified election
period and represents the balance of the shares of Stock remaining in the
distributable portion, excluding any fractional shares.  In the case of any
qualified Participant, for each election after the first annual election the
available distribution shall be determined by counting toward the distributable
portion amounts already distributed under this Section to the Participant,
including any dividends which would have been attributable to such amounts
already distributed had such amounts not been distributed.  Any distribution
elected under this Section shall be completed within 180 days after the close of
the Plan Year (i.e., within 90 days after the close of the applicable election
window).  For purposes of this Section, the term “qualified Participant” means
any Employee who has completed at least 10 years of participation in the Plan
and who has attained age 55; and an individual’s “qualified election period”
shall be the period consisting of the six consecutive Plan Years beginning with
the first Plan Year in which the individual first became a qualified
Participant.  Any distribution under this Section shall be treated as a
distribution under Section 401(a)(28) of the Code to the extent, if any,
required thereby.  Shares of Stock acquired prior to January 1, 1987 shall be
treated as allocable first to that portion of a Participant’s account which is
not the distributable portion, and only thereafter to the distributable portion.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Article 8.              ­Vested Benefits.
 
8.1.  ­Normal retirement.  Upon attainment of age 65 while an Employee, each
Participant will have a fully vested and nonforfeitable interest in his or her
Share of the Trust Fund.  Retirement by a Participant from the service of his or
her Participating Employer as of his or her Normal Retirement Date is referred
to as a normal retirement.  In the event of a normal retirement, the
Participant’s Share of the Trust Fund, determined as of the Valuation Date
specified in Section 9.3, will, subject to the provisions of Section 8.7, be
distributed in accordance with Article 9 below.
 
8.2.  ­Late retirement.  If a Participant continues in the service of a
Participating Employer after his or her Normal Retirement Date, he or she will
continue to have a fully vested and nonforfeitable interest in his or her Share
of the Trust Fund.  Such Participant will continue to participate in the Plan,
but will not be entitled to a distribution until the earlier of (a) the date he
or she is required to begin receiving distributions under Section 9.3(b) below,
or (b) the date he or she establishes with his or her Participating Employer for
his or her retirement.  Such retirement is referred to as a late retirement.  In
the event of a late retirement, the Participant’s Share of the Trust Fund
determined as of the Valuation Date specified in Section 9.3, will, subject to
Section 8.7, be distributed in accordance with Article 9 below.
 
8.3.  ­Special vesting rules for certain early retirements.  A Participant who
attains age 55 but not age 65 while an Employee and who has completed five or
more whole years of Vesting Service will have a fully vested and nonforfeitable
interest in his or her Share of the Trust Fund.  In the event of the retirement
of a Participant described in the preceding sentence prior to Normal Retirement
Date (an “early retirement”), the Participant’s Share of the Trust Fund,
determined as of the Valuation Date specified in Section 9.3, will, subject to
Section 8.7, be distributed at the time prescribed in, and in accordance with,
Article 9 below.
 
8.4.  ­Other termination of employment.  If a Participant ceases to be an
Employee for any reason other than normal, late or early retirement and at a
time when he or she has completed at least five whole years of Vesting Service,
the Participant (or, in the event of the Participant’s death, his or her
Beneficiary, as determined under Section 8.8) will be entitled to receive a
vested benefit equal to the value of his or her Share of the Trust Fund
determined as of the Valuation Date coinciding with or next preceding the date
on which distribution to him or her will commence under Section 9.3.  The
minimum service requirement (five years of Vesting Service) described in the
preceding sentence shall not apply to any Participant with a Period of Service
on or after July 1, 2001.
 
8.5.  ­Election of former vesting schedule.  If the Plan is amended at any time
after the Effective Date and such amendment directly or indirectly affects the
computation of a Participant’s rights to his or her Share of the Trust Fund,
each Participant who has completed three years of Vesting Service (determined
under Section 2.41 but without regard to subsections (a), (b) and (c) thereof)
prior to the expiration of the election period described below and whose
nonforfeitable percentage at any time after such amendment could be less than
the percentage determined without regard to such amendment may elect during the
election period to have the nonforfeitable percentage of his or her Share of the
Trust Fund determined without regard to such amendment.  The election period
referred to in the first sentence of this Section will begin on the date the
amendment of the vesting schedule is adopted and will end on the latest of the
following dates:  (i)  the date which is 60 days after the date on which such
amendment is adopted;  (ii)  the date which is 60 days after the date on which
such amendment becomes effective; and (iii)  the date which is 60 days after the
date on which the Participant is issued written notice of such amendment by the
Retirement Committee.  An election under this Section 8.5 may be made only by an
individual who is a Participant at the time such election is made and, once
made, shall be irrevocable.
 
 
-19-

--------------------------------------------------------------------------------

 
 
8.6.  ­Forfeitures.  If, prior to July 1, 2001, a Participant leaves the employ
of the Employer prior to satisfying the requirements for normal, late or early
retirement and at a time when he or she has not completed five whole years of
Vesting Service (or, if Section 11.2 applies, at a time when he or she has less
than a one hundred percent nonforfeitable interest in his or her Share of the
Trust Fund as determined under that Section), any portion of the Participant’s
Share of the Trust Fund not payable to him or her under Section 8.4 (subject to
Section 11.2, if applicable) will remain credited to the Participant’s account
until such time as he or she has incurred a Period of Severance of at least five
years in duration, at which time such portion will be forfeited by him or
her.  Notwithstanding the foregoing, if at the time a Participant ceases to be
an Employee he or she has a nonforfeitable right under Section 11.2 to a portion
of his or her account and if at any time prior to the expiration of the
aforementioned five-year period the Participant or his or her Beneficiary
receives a distribution of said nonforfeitable portion, the remaining
(forfeitable) portion will be forfeited as of the later of (a) the date of such
distribution, and (b) the date on which the Participant has incurred a Period of
Severance of at least 12 months in duration.  In the event any portion of a
Participant’s Share of the Trust Fund is forfeited under the preceding sentence
but such Participant is reemployed prior to incurring a Period of Severance of
at least five years in duration, the amount so forfeited, without adjustment for
interest or earnings, shall be recredited to a separate account maintained for
the benefit of the Participant under Section 7.2.  Notwithstanding the
provisions of Sections 8.4 or, if applicable, Section 11.2, but subject to the
provisions of Sections 8.1, 8.2 and 8.3, the Participant’s nonforfeitable
interest in the portion of his or her Share of the Trust Fund held in such
separate account will be equal to P (AB + D) - D, where P is the nonforfeitable
percentage at the time of reference as determined under Section 8.4 (or, if
applicable, Section 11.2); AB is the account balance of the separate account at
the time of reference; and D is the amount of the distribution.
 
Amounts (if any) required to be credited to a Participant’s account pursuant to
the preceding paragraph shall be taken first from amounts forfeited by other
Participants which have not yet been allocated in accordance with Section
7.5.  If such reallocated forfeitures are insufficient to reinstate in full the
amount required to be recredited to a reemployed Participant’s account, the
difference shall be contributed by the Participant’s Participating
Employer.  If, after such allocations, there remain forfeited amounts which have
not been reallocated, such amounts shall be applied as provided in Section 7.5.


8.7.  ­Adjustment.  Until distributed or forfeited, any amounts credited to the
account or accounts of a Participant who has ceased to be an Employee will
continue to be adjusted as of each Valuation Date under Section 7.3 to reflect
the income, expenses and gain or loss of the Trust Fund.
 
8.8.  ­Designation of Beneficiary.  If a Participant was married at time of
death, he or she shall be deemed to have named his or her surviving spouse as
his or her Beneficiary unless
 
(a)  prior to his or her death, the Participant designated as his or her
Beneficiary a person other than his or her surviving spouse, such designation to
be made in writing at such time and in such manner as the Retirement Committee
shall approve or prescribe; and
 
(b)  either
 
(i)  his or her surviving spouse consents in writing to the designation
described in (a) above, and such consent acknowledges the effect of such
designation (with acknowledgment of the specific non-spouse beneficiary,
including any class of beneficiaries and any contingent beneficiaries) and is
witnessed by a Plan representative or a notary public, or
 
 
-20-

--------------------------------------------------------------------------------

 
 
(ii)  it is established to the satisfaction of the Retirement Committee that the
consent required under (i) above may not be obtained because there is  no
spouse, because the spouse cannot be located, or because of such other
circumstances as the Secretary of the Treasury may prescribe; and
 
(c)  the non-spouse Beneficiary designated in accordance with the provisions of
this Section survives the Participant.
 
Any consent by a spouse under (b)(i) above, or a determination by the Retirement
Committee with respect to such spouse under (b)(ii) above, shall be effective
only with respect to such spouse.


A Participant who is not married may designate a non-spouse as Beneficiary
provided such designation is made in writing at such time and in such manner as
the Retirement Committee shall approve or prescribe.  A Participant who has
designated a non-spouse as Beneficiary in accordance with the provisions of this
Section may change such designation at any time by giving written notice to the
Retirement Committee, subject (in the case of a Participant who is married at
the time of such redesignation) to the spousal-consent requirements of (b) above
and to such other conditions and requirements, if any, as the Retirement
Committee may prescribe in accordance with applicable law.  The Retirement
Committee will file a copy of any Beneficiary designation form with the Trustee
or, if a Participant is deemed to have designated his or her surviving spouse as
Beneficiary, will so inform the Trustee.  If a Participant dies without a
surviving Beneficiary, the full benefit payable upon the Participant’s death
will be paid per stirpes.  If there is no surviving issue, then the benefit may
be paid to the Participant’s executor or administrator or applied to the payment
of the Participant’s debts and funeral expenses or paid to any relative, all as
the Retirement Committee shall determine.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Article 9.              ­Distribution of Benefits.
 
9.1.  ­Distribution of Stock.  Subject to Section 13.4, a distribution to a
Participant or Beneficiary from the Trust will be made in shares of Stock in a
single payment; provided, however, that distribution of any fractional shares
will be made in cash in lieu of such fractional shares.  Such distribution will
consist of that number of shares of Stock credited to the Participant’s account
plus that number of shares of Stock produced by dividing the value of any assets
other than Stock credited to his or her account by the fair market value of one
share of Stock, such value or fair market value, as the case may be, to be
determined as of the Valuation Date immediately preceding the date of
distribution.  However, if the Participant becomes entitled to a distribution by
reason of the application of Sections 8.4 and 11.2, then his or her distribution
will consist of the number of shares of Stock determined under the preceding
sentence multiplied by the applicable nonforfeitable percentage determined under
Section 11.2.
 
9.2.  ­Notice to Trustee.  The Retirement Committee will notify the Trustee
whenever any Participant is entitled to a distribution under the Plan.  In
giving such notice, the Retirement Committee will indicate the name of the
Participant’s Beneficiary, if appropriate.  Upon receipt of a written notice
from the Retirement Committee certifying that an amount is payable to a
Participant or Beneficiary, the Trustee will, as soon as reasonably practicable,
distribute such amount in accordance with the instructions of the Retirement
Committee.
 
9.3.  ­Timing of distributions.  It is the intent of the Plan that distributions
hereunder with respect to Participants who are also participants with a vested
benefit in the Retirement Plan be coordinated with the benefits payable under
the Retirement Plan to provide the combined retirement benefit to which such
Participants are entitled.  Subject to the foregoing:
 
(a)  Distributions on account of normal or late retirement pursuant to Sections
8.1 and 8.2 will be made as soon as reasonably practicable after the Valuation
Date coinciding with or next succeeding the event giving rise to such
distribution.
 
Distributions made on account of early retirement under Section 8.3 or other
termination of employment under Section 8.4 will normally commence as soon as
reasonably practicable after the Valuation Date coinciding with or next
succeeding the later of (i) the Participant’s termination of employment, and
(ii) the date on which the Participant attains age 55 (or the date on which he
or she dies, if earlier).  However, except in the case of a Participant’s death,
distribution may not be made under the preceding sentence unless between the
30th and 90th days prior to the date distribution is to be made the Retirement
Committee notifies the Participant in writing that he or she may defer
distribution until Normal Retirement Age, including the consequences of failure
to so defer, and, after receiving such information, the Participant consents to
the distribution in writing and files his or her consent with the Retirement
Committee.  Nonetheless, a distribution may commence less than 30 days after the
notification under the preceding sentence is given, provided that the Retirement
Committee informs the Participant that he or she has a right to a period of 30
days after receiving the notice to consider whether or not to elect a
distribution and the Participant, after receiving the notice, affirmatively
elects in writing to receive the distribution.
 
 
-22-

--------------------------------------------------------------------------------

 
 


Notwithstanding the foregoing or Section 13.4, any vested Share of the Trust
Fund with a value of $1,000 or less shall be distributed as soon as practicable
following a Participant’s termination of employment.


Distributions will not be made to a terminated Employee after he or she has
returned to the employ of the Participating Employer except as may otherwise be
provided in the Plan.


(b)  Notwithstanding subsection (a) above, distribution to a Participant shall
be made not later than the earlier of the dates described in (i) and (ii) below,
where
 
(i)  is the 60th day after the close of the Plan Year in which occurs the latest
of (1) the date on which the Participant attains age 65, (2) the tenth
anniversary of the date on which the Participant commenced participation in the
Plan, and (3) the date on which the Participant ceases to be an Employee, and
 
(ii)  in the case of a Participant who is a “five percent owner” of the Employer
(as defined at Section 416 of the Code) and who remains in the employ of the
Employer after attaining age 70½, is April 1 of the calendar year first
following the calendar year in which the Participant attains age 70½ .  In the
event distributions are required to commence to a Participant under this Section
9.3(b)(ii), he or she shall receive a distribution of his or her account in the
form of a single payment, in accordance with the provisions of Sections 9.1, 9.4
and 9.5, valued as of the applicable December 31, and the value (if any) of the
Participant’s Account as of any subsequent December 31 shall be distributed on
or before the following December 31 (but not in excess of the value of such
account at the time of distribution).
 
If the Participant dies before the date his or her benefits are required to
begin under this subsection (b), then in no event will any distribution to his
or her spouse or Beneficiary be paid later than December 31 of the year in which
occurs the fifth anniversary of the Participant’s death or, if the benefit is
payable to the Participant’s spouse, December 31 of the year in which the
Participant would have attained age 70½ .  All benefit distributions under the
Plan shall be made in a manner consistent with Section 401(a)(9) of the Code and
the regulations thereunder.


(c)  The provisions of this subsection (c) shall apply notwithstanding the
provisions of subsection (a) above, but only in the case of vested distributable
amounts that are attributable to Stock acquired after December 31, 1986
(“eligible distributable amounts”).  A distributable amount is attributable to
Stock acquired before 1987 (and therefore is not an eligible distributable
amount) if it consists of Stock acquired, either with an ESOP Loan or an
Employer contribution, prior to January 1, 1987 or dividends or contributions in
lieu of dividends attributable thereto.  In the case of a Participant who
separates from service by reason of normal or late retirement or disability, or
death, distribution of any eligible distributable amount shall be made not later
than the later of (i) the close of the Plan Year which follows the Plan Year in
which such retirement or death occurs, or (ii) in the case of portion of such
amount attributable to Stock acquired with an ESOP Loan, the close of the Plan
Year in which such loan is repaid in full.  In the case of  a Participant who
separates from service for any other reason, distribution of any eligible
distributable amount shall be made not later than the later of (A) the close of
the sixth Plan Year following the Plan Year in which such separation from
service occurs, or (B) in the case of a portion of such amount attributable to
Stock acquired with an ESOP Loan, the close of the Plan Year in which such loan
is repaid in full.  Distribution in the case of a separation from service
described in the preceding sentence may be deferred until the Participant’s
commencement of benefits under the Retirement Plan, but only if the Participant
consents to such deferral and the Participant’s Share of the Trust Fund has a
value greater than $1,000.
 
 
-23-

--------------------------------------------------------------------------------

 
 
9.4.  ­Put Option.  Any Stock which at the time of distribution is either not
publicly traded or is subject to a trading limitation within the meaning of the
regulations under Section 4975 of the Code, shall be accompanied by an option in
the Participant, his or her donees (if any), and any person to whom Stock
distributed to the Participant passes by reason of the Participant’s death, to
put such Stock to the Company at its fair market value.  Such an option shall be
exercised by the holder thereof notifying the Company in writing that the option
is being exercised, and such option shall be exercisable for a period of fifteen
(15) months beginning on the date the Stock is distributed.  At the option of
the Company, payment for Stock put to the Company pursuant to an option
described in this Section may be deferred if adequate security and a reasonable
interest rate are provided for any credit extended and if the cumulative
payments at any time are no less than the aggregate of reasonable periodic
payments as of such time.  Periodic payments are reasonable if annual
installments, beginning with 30 days after the date the put option is exercised,
are substantially equal.  The payment period may not end more than five (5)
years after the date the put option is exercised.  An option described in this
Section 9.4 may provide that the Plan may assume the rights and obligations of
the Company at the time the option is exercised.  The option described in this
Section 9.4 shall continue to exist regardless of whether the Plan remains an
employee stock ownership plan within the meaning of section 4975 of the
Code.  The provisions of this Section 9.4 shall be applied in a manner
consistent with and subject to the requirements of Section 409(h) of the Code
and the regulations thereunder, if any.
 
For purposes of this Section 9.4, in the case of a transaction between the Plan
and a disqualified person (within the meaning of Section 4975(e)(2) of the
Code), fair market value shall be determined as of the date of the
transaction.  In all other cases fair market value shall be determined as of the
most recent Valuation Date.


9.5.  ­Right of first refusal.  Stock distributed pursuant to the provisions of
Section 9.1 shall be subject to the right of the Plan, and then of the Company,
to purchase such Stock at fair market value prior to its sale to any other
prospective purchaser, but only if the Stock is not publicly traded at the time
such right may be exercised.  The right in the Plan, and then the Company, to
purchase such Stock shall expire fourteen (14) days after the holder of such
Stock gives written notice to the Plan, and then to the Company, that an offer
by a third party to purchase the security has been received.
 
For purposes of this Section 9.5, in the case of a transaction between the Plan
and a disqualified person (within the meaning of Section 4975(e)(2) of the
Code), fair market value shall be determined as of the date of the
transaction.  In all other cases fair market value shall be determined as of the
most recent Valuation Date.


9.6.  ­Direct Rollovers.  Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Section
9.6, a distributee may elect, at the time and in the manner prescribed by the
Retirement Committee, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.  The Retirement Committee shall give a distributee notice of
his or her right to elect a direct rollover and an explanation of the
withholding consequences if not making the election.  Such notice shall be given
no earlier than 90 days and no less than 30 days before the date of
distribution.  The distributee, in his or her sole discretion, may waive, in
writing, the right to 30 days’ notice.  For purposes of this Section, the
following terms have the following meanings:
 
 
-24-

--------------------------------------------------------------------------------

 
 
(a)  An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include:  any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life expectancy of the distributee or the distributee and
his or her designated Beneficiary, or for a specified period of ten years or
more; any distribution to the extent such distribution is required under Section
401(a)(9) of the Code; and, except in the case of a distribution on or after
January 1, 2002, the portion of any distribution that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).


(b)  For distributions prior to January 1, 2002, the term “eligible retirement
plan” means: (i) with respect to a distributee other than the Participant’s
surviving spouse, an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, an annuity plan described in Section 403(a) of the Code, or a qualified
trust described in Section 401(a) of the Code, and (ii) with respect to a
distributee who is a Participant’s surviving spouse, an individual retirement
account or an individual retirement annuity.  For distributions on or after
January 1, 2002, the term “eligible retirement plan” means (in the case of any
distributee, including the Participant’s surviving spouse) any plan or
arrangement described in clause (i) as well as an annuity contract described in
Section 403(b) of the Code and an eligible deferred compensation plan described
in Section 457(b) of the Code maintained by an eligible employer described in
Section 457(e)(1)(A) of the Code which agrees to separately account for amounts
transferred into such plan from this Plan.  For distributions on or after
January 1, 2008, the term “eligible retirement plan” also means a Roth IRA
described in Section 408A of the Code.


(c)  a “distributee” includes an employee or former employee, the surviving
spouse of a deceased employee or former employee,  and the spouse or former
spouse (who is an alternate payee under a QDRO) of an employee or former
employee.  Effective July 1, 2010, a “distributee” also includes a deceased
employee’s non-spouse beneficiary; provided, however, that a distribution to
such distributee may only be rolled into an individual retirement account or
annuity in accordance with Section 402(c)(11) of the Code.


(d)  a “direct rollover” is a payment by the Plan to the eligible retirement
plan specified by the distributee.


9.7.  ­Transfers to Retirement Plan.   Reference is made to the Retirement Plan,
a defined benefit pension plan the benefits under which may be wholly or
substantially offset by the actuarial equivalent of 90% of a Participant’s
vested Share of the Trust Fund under this Plan.  Any Participant in the Plan who
at the time of separation from service has a vested accrued benefit under the
Retirement Plan may elect to have the 90% portion of his or her vested Share of
the Trust Fund hereunder which is eligible to serve as an offset to the
Retirement Plan benefit (the “offset portion”) transferred directly from the
Trust to the trust maintained in connection with the Retirement Plan, in
exchange for an actuarially equivalent increase in his or her benefit under the
Retirement Plan (determined by applying the actuarial assumptions set forth in
the Retirement Plan).  The Participant’s offset portion shall be determined by
the Trustee by taking into account prior distributions, if any, made pursuant to
Section 7.9, including any dividends which would have been attributable to such
distributions had the distributions not been made.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Any Participant who elects a transfer as described in the preceding paragraph
shall, with respect to the offset portion subject to such election, thereafter
be subject to the provisions of Section 417 of the Code, which shall be
satisfied under the provisions of the Retirement Plan.  The transfer provisions
of this Section 9.7 shall apply only to the extent, if any, that the Retirement
Plan by its terms will provide for an increased benefit under that plan to
reflect such transfer and the trustee of the trust associated with the
Retirement Plan will accept a transfer of shares of Stock, taking into account,
inter alia, the limitations of Section 407 of ERISA and such trustee’s fiduciary
obligations under ERISA.


The provisions of this Section shall also apply to any spouse beneficiary of a
deceased Participant who is eligible for a pre-retirement survivor annuity under
the Retirement Plan and is also eligible for a distribution hereunder upon the
death of the Participant.  In the case of any Participant, or any surviving
spouse described in the preceding paragraph, no transfer to the Retirement Plan
shall be possible unless the benefit restored under the Retirement Plan has an
actuarial value (determined using the applicable factors under the Retirement
Plan) which is not less than the value of the transferred amount.
 
 
-26-

--------------------------------------------------------------------------------

 


Article 10.            ­Concerning the Trust and the Trustee.
 
10.1.  ­Trust Fund.  The Trustee will accept and hold in the Trust Fund
contributions made on behalf of Participants.  The Trust Fund will consist of
all such contributions and the investments and reinvestments thereof without
distinction between principal and income.
 
10.2.  ­Investment of Trust Fund.  In furtherance of the purposes of the Plan as
described in Article 1, it is intended that the Trust assets be invested in
Stock.  To the extent that Participating Employer contributions are made in
Stock, the Trustee will be expected to retain such Stock.  To the extent
Participating Employer contributions are made in cash, the Trustee will be
expected to obtain Stock either from other shareholders or directly from the
Company.  To the extent consistent with the foregoing, the Trust may hold
temporary investments other than Stock and may hold such portion of the Trust
Fund uninvested as it deems advisable for making distributions under Article 9.
 
10.3.  ­Voting of Stock.
 
(a)  The Trustee shall, in his or her discretion, vote the Stock in the suspense
account.
 
(b)  The Trustee shall vote Stock credited to the individual accounts of the
Participants (“allocated shares”) in accordance with the directions of the
Participants to whose accounts such Stock has been credited.  The Trustee shall
vote allocated shares for which no directions are timely received in proportion
to how the Trustee votes those allocated shares for which timely directions are
received.
 
10.4.  ­Powers of Trustee.  In addition to and not in limitation of such powers
granted to him or her by law or under any other provisions of this Agreement,
the Trustee will have the following powers:
 
(a)  to deal with all or any part of the Trust Fund;
 
(b)  to enforce by suit or otherwise, or to waive, his or her rights on behalf
of the Trust Fund, and to defend claims asserted against him or her or the Trust
Fund, provided that the Trustee is indemnified to his or her satisfaction
against liability and expenses;
 
(c)  to compromise, adjust or settle any and all claims against or in favor of
him or her or the Trust Fund;
 
(d)  to vote or give proxies to vote any securities held in the Trust Fund
except to the extent described in Section 10.3;
 
(e)  to oppose or participate in and consent to the organization, merger,
consolidation or readjustment of the finances of any enterprise, to pay
assessments and expenses in connection therewith, and to deposit securities
under any agreements;
 
(f)  to borrow or raise moneys for the purposes of the Trust Fund in such
amounts and on such terms and conditions as the Trustee shall determine;
 
 
-27-

--------------------------------------------------------------------------------

 
 
(g)  to open and make use of such bank accounts as he or she deems appropriate,
which accounts, if bearing a reasonable rate of interest, may be with the
Trustee (if the Trustee is a bank);
 
(h)  to employ such agents and counsel as may be reasonably necessary from time
to time and to pay them reasonable expenses and compensation (and the Trustee
will not be responsible for any loss occasioned by any such agent or counsel
selected with reasonable care);
 
(i)  to hold securities unregistered, or to register them in his or her own name
or in the name of nominees;
 
(j)  to make, execute, acknowledge and deliver any and all instruments which may
 
(k)  generally to exercise any of the powers of an owner with respect to all or
any part of the Trust Fund; and
 
(l)  in accordance with Section 405(b)(1)(B) of ERISA, to allocate, by written
instrument and with the consent of the Company, specific responsibilities,
obligations and duties among themselves (if there is more than one Trustee).
 
10.5.  ­Reliance by Trustee on other persons.  To the extent permitted by law,
the Trustee may rely upon and act upon any writing from any person signing on
behalf of the Company or from any other person authorized by the Retirement
Committee to give instructions concerning the Plan and may conclusively rely
upon and be protected in acting upon any written order from the Retirement
Committee or upon any other notice, request, consent, certificate or other
instructions or paper reasonably believed by the Trustee to have been executed
by a duly authorized person, so long as the Trustee acts in good faith in taking
or omitting to take any such action.  The Trustee need not inquire as to the
basis in fact of any statement in writing received from the Retirement
Committee, except as may otherwise be required by law.
 
The Trustee will be entitled to rely on the latest certificate he or she has
received from the Retirement Committee as to any person or persons authorized to
act for the Retirement Committee hereunder and to sign on behalf of the
Retirement Committee any directions or instructions, until he or she receives
from the Retirement Committee written notice that such authority has been
revoked.


Notwithstanding any provision contained herein, the Trustee will be under no
duty to take any action with respect to any Participant’s account (other than as
specified herein) unless and until the Retirement Committee furnishes the
Trustee with written instructions on a form acceptable to the Trustee and the
Trustee consents thereto in writing.  Except as may be required by law, the
Trustee will not be liable for any action taken pursuant to the Retirement
Committee’s written instructions (nor for the purpose or propriety of any
distribution made thereunder) and may return any contribution transmitted to the
Trustee under the Plan unless accompanied by full and complete instructions in
writing as to the disposition of such contribution.


10.6.  ­Consultation by Trustee with counsel.  The Trustee may consult with
legal counsel (who may be but need not be counsel for the Company or the
Retirement Committee) concerning any question which may arise with respect to
his or her rights and duties under the Plan, and the opinion of such counsel
will, to the extent permitted by law, be full and complete protection in respect
of any action taken or omitted by the Trustee hereunder in good faith and in
accordance with the opinion of such counsel.
 
 
-28-

--------------------------------------------------------------------------------

 
 
10.7.  ­Accounts.  The Trustee will keep full accounts of all receipts and
disbursements and other transactions hereunder.  Within 90 days after the close
of each Plan Year, upon termination of the Trust, and at such other times as may
be appropriate, the Trustee will determine the then net worth of the Trust Fund
and will render to the Company an account of his or her administration of the
Trust during the period since the last such accounting, including all
allocations made by him or her during such period.
 
10.8.  ­Approval of accounts.  To the extent permitted by law, the written
approval of any account by the Company will be final and binding, as to all
matters and transactions stated or shown therein, upon every Participating
Employer, the Retirement Committee, the Participants and all persons who then
are or thereafter become interested in the Trust.  The failure of the Company to
notify the Trustee within 60 days after the receipt of any account of its
objection to the account will be the equivalent of written approval.  If the
Company files any objections within such 60-day period with respect to any
matters or transactions stated or shown in the account, and the Company and the
Trustee cannot amicably settle the question raised by such objections, the
Trustee will have the right to have such questions settled by judicial
proceedings.  Nothing herein contained will be construed so as to deprive the
Trustee of the right to have a judicial settlement of his or her accounts.  In
any proceeding for a judicial settlement of any account or for instructions, the
only necessary parties will be the Trustee and the Company.
 
10.9.  ­Resignation of Trustee.  Any Trustee may resign at any time by filing
with the Company his or her written resignation, which will be effective thirty
days after receipt thereof by the Company, upon the prior appointment of a
successor Trustee or upon such other date as may be mutually agreed upon.
 
10.10.  ­Removal of Trustee.  The Company may remove any Trustee at any time by
notice in writing forwarded to such Trustee by registered mail or delivered to
such Trustee.  Such removal will be effective at the expiration of thirty days
from the date of mailing or the date of delivery, as the case may be, or upon
such other date as may be mutually agreed upon.  In the case of any such
removal, the Company will give notice thereof to the remaining Trustee or
Trustees, if any.
 
10.11.  ­Appointment of successor or additional Trustee.  The Company may
appoint a successor Trustee to replace any Trustee who has died, resigned or
been removed, and may appoint an additional Trustee or additional Trustees at
any time and from time to time.  Any such successor Trustee or additional
Trustee will, upon written acceptance of his or her appointment, become vested
with the estate, rights, powers, discretions, duties and obligations of a
Trustee hereunder as if he or she had been originally named as Trustee in this
Agreement.
 
10.12.  ­Compensation of Trustee and expenses of Trust.  The Trustee will serve
without compensation except as may from time to time otherwise be agreed upon by
the Company and the Trustee.  Unless paid by a Participating Employer or by a
distributee in connection with a distribution from the Trust Fund, all expenses
of the Trust, including without limitation reasonable legal fees, compensation
of the Trustee, and all taxes of any nature whatsoever including interest and
penalties, assessed against or imposed upon the Trustee or the Trust Fund or the
income thereof, will constitute a charge upon the Trust Fund and will be paid
out of the Trust Fund.  Any amount so paid out of the Trust Fund, unless
allocable to the account of a particular distributee, will be apportioned among
the individual accounts of Participants as the Retirement Committee may direct,
or, in the absence of such direction, as the Trustee may determine.
 
 
-29-

--------------------------------------------------------------------------------

 
 
10.13.  ­Disputes as to persons entitled to payment.  If any dispute arises as
to the persons to whom payment or delivery of any funds or property is to be
made by the Trustee, the Trustee may retain such payment and postpone such
delivery until adjudication of such dispute has been made by a court of
competent jurisdiction, or until the Trustee has been indemnified to his or her
satisfaction against loss, or until such dispute has been settled by the persons
concerned.
 
10.14.  ­Action by majority vote.  A majority of the Trustees at the time in
office may do any act which this Agreement authorizes or requires the Trustee to
do; and the action of such majority expressed from time to time by vote at a
meeting or in writing without a meeting will constitute the action of the
Trustee and will have the same effect for all purposes as if assented to by all
of the Trustees at the time in office.  The Trustees may authorize any one or
more of them to execute any document or documents on behalf of all of them,
including without limitation checks drawn on any bank account or accounts
maintained from time to time for the Trust.
 
10.15.  ­Indemnification of Trustee.  The Company agrees to indemnify and defend
to the fullest extent of the law any Employee or former Employee who in good
faith serves or has served in the capacity of Trustee against any liability,
damages, costs and expenses (including attorneys’ fees and amounts paid in
settlement of any claims approved by the Company) occasioned by his or her
having occupied a fiduciary position in connection with the Plan.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Article 11.            Top Heavy Provisions.
 
11.1.  ­Special contribution for top heavy Plan Years.  Notwithstanding anything
in the Plan to the contrary, if for any top heavy Plan Year the value of the
allocation under Section 7.5 to the account of any individual who is a
Participant on the last day of such year and who is not a key employee for such
year is less than three percent of such Participant’s total taxable compensation
for such year, the Participant’s Participating Employer shall contribute to the
Trust, for his or her benefit, an additional amount sufficient to cause the sum
of all contributions made for the benefit of such Participant for such year to
equal three percent of his or her total taxable ompensation.  Notwithstanding
the foregoing, if for such top heavy Plan Year the allocation to the account of
each key employee, expressed as a percentage of total taxable compensation, is
less than three percent, the minimum contribution required under this Section
11.1 for the benefit of each Participant who is not a key employee will be
limited to an amount which, when added to the allocation to the account of such
Participant, constitutes a percentage of such Participant’s total taxable
compensation not less than the highest percentage obtained by dividing, for each
key employee, the allocation to the account of such key employee by his or her
total taxable compensation.  In applying the preceding sentence, there shall be
aggregated with allocations under the Plan all allocations (other than elective
contributions made by non-key employees), if any, made on behalf of the
Participant under all qualified defined contribution plans required to be
aggregated with the Plan pursuant to Section 11.3(b)(iii)(1) or (2) of the Code,
subject to the special rule of Section 416(c)(2)(B)(ii)(II) of the Code.
 
Any additional contribution made for the benefit of any Participant under this
Section shall be credited to his or her account as soon as practicable after the
close of the Plan Year for which the contribution is made.


Notwithstanding the foregoing provisions of this Section, no contribution
hereunder shall be required for the benefit of any Participant to the extent
such contribution would result in the duplication of minimum benefits or
contributions, within the meaning of Section 416(f) of the Code and regulations
prescribed thereunder, with respect to such Participant.  In the case of any
Participant who is also a participant in the Retirement Plan and who, in respect
of any top heavy plan year, accrues a benefit under the Retirement Plan at least
as great as the minimum accrual required under Section 416(c)(1) of the Code, no
additional contribution shall be made under this Section 11.1.


11.2.  ­Special top-heavy vesting.  Notwithstanding any other provision of the
Plan, each individual who is a Participant at any time during a Plan Year that
is a top heavy plan year will have a full vested and nonforfeitable interest in
not less a percentage of his or her Share of the Trust Fund than as set forth in
the following schedule, based on his or her completed whole years of Vesting
Service:
 
 
 

  Years of Vesting Service
Applicable
Nonforfeitable Percentage
          less than 2 0     2 but less than 3   20     3 but less than 4   40  
  4 but less than 5   60     5 but less than   80     6 or more 100  

 
 
-31-

--------------------------------------------------------------------------------

 
 
11.3.  ­Definitions.  For purposes of this Article the following definitions
shall apply.
 
(a)  “Key employee” means any Employee or Beneficiary who is a “key employee”
within the meaning of Section 416(i) of the Code and the regulations
thereunder.  For purposes of determining whether an individual is a key
employee, the compensation to be taken into account shall be his or her
Compensation (within the meaning of Section 2.7).
 
(b)  “Top heavy plan year” means a Plan Year commencing on or after January 1,
1984 if the sum of the present value of the total accrued benefits of all key
employees under each defined benefit plan (as of the applicable determination
date of each such plan) which is aggregated with this Plan and the sum of the
account balances of all key employees under the Plan and under each other
defined contribution plan (as of the applicable determination date of each such
plan) which is aggregated with this Plan exceeds sixty percent of the sum of
such amounts for all Employees or former Employees (other than former key
employees but including beneficiaries of deceased former Employees) under such
plans.
 
The following rules shall apply for purposes of the foregoing determination.


(i)  All determinations hereunder will be computed in accordance with
Section 416 of the Code and the regulations thereunder, which are specifically
incorporated herein by reference.
 
(ii)  The term “determination date” means, with respect to the initial plan year
of a plan, the last day of such plan year and, with respect to any other plan
year of a plan, the last day of the preceding plan year of such plan.  The term
“applicable determination date” means, with respect to the Plan, the
determination date for the Plan Year of reference and, with respect to any other
plan, the determination date for any plan year of such plan which falls within
the same calendar year as the applicable determination date of the Plan.
 
(iii)  There will be aggregated with this Plan
 
(1)  any other plan of an Employer under which at least one key employee
participates and which is able to satisfy the requirements of Sections 401(a)(4)
and 410 of the Code by reason, at least in part, of the existence of this Plan,
or


(2)  if at least one key employee is a Participant hereunder, any other plan of
an Employer in which a key employee participates or which enables a plan
maintained by an Employer in which a key employee participates (including, but
not limited to, the Plan) to satisfy the requirements of Sections 401(a)(4) and
410 of the Code.


Any plan of an Employer not required to be aggregated with the Plan under the
preceding sentence may nevertheless, at the discretion of the Retirement
Committee, be aggregated with the Plan if the benefits and coverage of all
aggregated plans would continue to satisfy the requirements of
Sections 401(a)(4) and 410 of the Code.
 
 
-32-

--------------------------------------------------------------------------------

 


(c)  “Total taxable compensation” includes the compensation taken into account
for purposes of Section 7.6, subject to the limitations of Sections 401(a)(17)
of the Code.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Article 12.            ­Amendment and Termination.
 
12.1.  ­Amendment.  The Company reserves the power at any time or times to amend
the provisions of the Plan and Trust to any extent and in any manner that it may
deem advisable by delivery to the Trustee of a written instrument executed by
the Company providing for such amendment.  Upon the delivery of such instrument
to the Trustee, such instrument will become effective in accordance with its
terms as to all Participants and all persons having or claiming any interest
hereunder; provided, however, that the Company will not have the power:
 
(a)  to amend the Plan or Trust in such manner as would cause or permit any part
of the assets of the Trust to be diverted to purposes other than for the
exclusive benefit of each Participant and his or her Beneficiaries, unless such
amendment is required or permitted by law, governmental regulation or ruling;
 
(b)  to amend the Plan or Trust retroactively in such a manner as would deprive
any Participant of any benefit to which he or she was entitled under the Plan by
reason of contributions made by a Participating Employer prior to the amendment,
unless such amendment is permitted by, or necessary to conform the Trust or Plan
to, any law, governmental regulation or ruling, or to permit the Trust and the
Plan to meet the requirements of Sections 401(a) and 501(a) of the Code; or
 
(c)  to amend the Plan or Trust in such manner as would increase the duties or
liabilities of the Trustee or affect his or her fee for services, unless the
Trustee consents thereto in writing.
 
12.2.  ­Termination.  The Company has established, and each Participating
Employer has adopted, the Plan and the Trust with the bona fide intention and
expectation that contributions will be continued indefinitely, but the Company
and each Participating Employer will have no obligation or liability whatsoever
to maintain or continue participation in the Plan for any given length of time
and may discontinue contributions under the Plan or, in the case of the Company,
terminate the Plan at any time by written notice delivered to the Trustee
without any liability whatsoever for any such discontinuance or termination.
 
12.3.  ­Distributions upon termination of the Plan.  Upon termination or partial
termination of the Plan for any reason or complete discontinuance of
contributions thereunder, each affected Participant (including a terminated
Participant in respect of amounts not previously forfeited by him or her) will
have a fully vested and nonforfeitable interest in his or her Share of the Trust
Fund.  In the event of the termination of the Plan, the Trustee will make
distributions to the Participants or other persons entitled to distributions
pursuant to Article 9, in accordance with the instructions of the Retirement
Committee or, in the absence of such instructions, as the Trustee in his or her
discretion deems advisable.  For the avoidance of doubt, the Retirement
Committee or the Trustee, as the case may be, may continue to maintain the Trust
following an event described in this Section and make distributions in the
ordinary course in accordance with the provisions of Articles 8 and 9 or, to the
extent consistent with applicable law, may provide for immediate
distributions.  Upon the completion of such distribution, the Trust will
terminate, the Trustee will be relieved from all liability under the Trust, and
no Participant or other person will have any claims thereunder, except as
required by applicable law.
 
 
-34-

--------------------------------------------------------------------------------

 
 
12.4.  ­Merger or consolidation of Plan; transfer of Plan assets.  In case of
any merger or consolidation of the Plan with, or transfer of assets and
liabilities of the Plan to, any other plan, provision must be made so that each
Participant would, if the Plan then terminated, receive a benefit immediately
after the merger, consolidation or transfer which is equal to or greater than
the benefit he or she would have been entitled to receive immediately before the
merger, consolidation or transfer if the Plan had then terminated.
 
 
-35-

--------------------------------------------------------------------------------

 
 
Article 13.            ­Miscellaneous.
 
13.1.  ­Limitation of rights.  Neither the establishment of the Plan and the
Trust nor any amendment thereof nor the creation of any fund or account nor the
payment of any benefits will be construed as giving to any Participant or other
person any legal or equitable right against any Participating Employer, the
Retirement Committee or any Trustee, except as provided herein, and in no event
will the terms of employment or service of any Participant be modified or in any
way be affected hereby.  It is a condition of the Plan, and each Participant
expressly agrees by his or her participation herein, that each Participant will
look solely to the assets held in the Trust for the payment of any benefit to
which he or she is entitled under the Plan.
 
13.2.  ­Nonalienability of benefits.  The benefits provided hereunder will not
be subject to alienation, assignment, garnishment, attachment, execution or levy
of any kind, and any attempt to cause such benefits to be so subjected will not
be recognized except to such extent as may be required by law.
 
The provisions of the preceding paragraph shall apply in general to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a domestic relations
order.  Notwithstanding the foregoing, if such order is a Qualified Domestic
Relations Order, the provisions of the preceding paragraph shall not apply.


13.3.  ­Payment under Qualified Domestic Relations Orders.  Notwithstanding any
provisions of the Plan to the contrary, if there is entered any Qualified
Domestic Relations Order that affects the payment of benefits hereunder, such
benefits shall be paid in accordance with the applicable requirements of such
Order.  The Retirement Committee shall establish reasonable procedures to
determine whether an order is a Qualified Domestic Relations Order, and to
administer distributions under such Orders.  An order shall not be treated as
failing to qualify as a Qualified Domestic Relations Order merely because it
provides for payment to one or more alternate payees prior to the Participant’s
“earliest retirement age” (as that term is defined in Section 414(p)(4)(B) of
the Code), unless the procedures established by the Retirement Committee under
this Section otherwise specify.
 
13.4.  ­Certain Distribution Requirements.  Notwithstanding any provision of the
Plan to the contrary, the provisions of this Section 13.4 shall apply with
respect to any distribution (other than an elective transfer to the Retirement
Plan under Section 9.7) of the offset portion (as that term is defined in
Section 9.7) of the Participant’s vested Share of the Trust Fund.  At least
thirty days and not more than ninety days before the Participant’s annuity
starting date, as defined in Section 417(f)(2) of the Code, the Retirement
Committee shall provide the Participant with information concerning the effect
under the Retirement Plan of any offset with respect to accumulations under this
Plan, the possibilities for obtaining annuitization of the offset amount
hereunder and the rights of the Participant’s spouse (if any) with respect to
the distribution of the offset amount; provided, that the Retirement Committee
may cause such information to be furnished after the 30th day preceding the
annuity starting date so long as the actual commencement of benefit payments
occurs more than seven (7) days after the information is provided.  Within the
ninety-day period preceding the annuity starting date (or, if the information
described in the preceding sentence is provided after the 30th day preceding the
annuity starting date, within the thirty (30) days following the furnishing of
such information), the Participant may elect either to (i) transfer the offset
portion to the Retirement Plan pursuant to and subject to the limitations of
Section 9.7, (ii) obtain a lump-sum distribution of the offset portion (together
with any remaining portion of his or her Share of the Trust Fund not previously
distributed) pursuant to Section 9.1; or (iii) elect to have the Retirement
Committee apply the value of his or her offset portion to the purchase of a
commercial annuity satisfying the requirements of Section 417 of the Code.  Any
election under (ii) above shall require the written consent of the Participant’s
spouse (if the Participant is married) under rules analogous to those described
in Section 8.8.  In the absence of spousal consent where required, the
Participant’s offset portion shall be applied as described in (iii) above unless
it is transferred to the Retirement Plan as described in (i) above.
 
 
-36-

--------------------------------------------------------------------------------

 
 
In the case of a married Participant who dies prior to his or her annuity
starting date, any part of the Participant’s offset portion that is payable to
the Participant’s surviving spouse shall be applied toward the purchase of a
commercial annuity (including, if applicable, a transfer to the Retirement Plan)
or distributed in a single payment of shares (plus cash in lieu of any
fractional share) pursuant to Article 9, as the surviving spouse elects.  With
respect to the disposition of any part of the Participant’s offset portion:  (i)
the Retirement Committee shall provide to each affected Participant, during the
periods specified in Section 417(a)(3)(B)(ii) of the Code and the regulations
thereunder, information concerning the benefit alternatives and spousal rights
described in this paragraph; and (ii) no designation of another beneficiary in
accordance with Section 8.8, or consent thereto by the Participant’s spouse,
shall be effective unless the designation is made on or after the first day of
the Plan Year in which the Participant attains age 35, or in the case of a
Participant who earlier separates from service on or after the date of such
separation; provided, that a Participant who has not yet reached the Plan Year
in which he or she will attain age 35 may designate an alternative beneficiary
pursuant to Section 8.8 subject to the condition that such designation will
become null and void as of the first day of the Plan Year in which the
Participant attains age 35, unless renewed in accordance with Section 8.8 and
the provisions of this Section.


13.5.  ­Information between Retirement Committee and Trustee.  The Retirement
Committee will furnish to the Trustee, and the Trustee will furnish to the
Retirement Committee, such information relating to the Plan and Trust as may be
required under the Code and any regulations issued or forms adopted by the
Treasury Department thereunder or under the provisions of ERISA and any
regulations issued or forms adopted by the Labor Department thereunder.
 
13.6.  ­Military Service.  Effective December 12, 1994, notwithstanding any
other provision of the Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Section 414(u) of the Code.  Without limiting the generality of the
foregoing, to the extent required under Section 401(a)(37) of the Code, in the
case of a Participant who dies on or after January 1, 2007 while performing
qualified military service, (i) the Participant's survivors are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan had the Participant resumed
employment with the Employer in accordance with his or her reemployment rights
under the Uniformed Services Employment and Reemployment Rights Act of 1994 and
then terminated employment on account of death and (ii)  the deceased
Participant shall be credited with service for vesting purposes for his or her
period of qualified military service.
 
13.7.  ­Governing law.  The Plan and Trust will be construed, administered and
enforced according to the provisions of ERISA and, to the extent not preempted
thereby, the laws of Massachusetts.
 
Article 14.            Minimum Required Distributions.
 
14.1.  General Rules Regarding Minimum Required Distributions.
 
(a)  Effective Date.  The provisions of this Article 14 will apply for purposes
of determining minimum required distributions for years beginning or after July
1, 2003.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(b)  Precedence.  The requirements of this Article 14 will take precedence over
any inconsistent provisions of the Plan.
 
(c)  Requirements of Treasury Regulations Incorporated.  All distributions
required under Sections 14.1 and 14.2 will be determined and made in accordance
with the Treasury regulations under Section 401(a)(9) of the Code.
 
(d)  TEFRA Section 242(b)(2) Elections.  Notwithstanding the other provisions of
this Article 14, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.
 
14.2.  Time and Manner of Minimum Required Distribution.
 
(a)  Required Beginning Date.  The Participant’s entire interest, if distributed
to the Participant and unless transferred to The L.S. Starrett Company
Retirement Plan pursuant to Section 9.7 (in which case the Participant’s benefit
will be distributed pursuant to the terms of the Retirement Plan) or applied to
the purchase of an annuity pursuant to Section 13.4 (in which case benefits will
be paid under the annuity in accordance with the requirements of Section
401(a)(9) of the Code and the Treasury regulations thereunder), will be
distributed in a single payment pursuant to the otherwise applicable provisions
of the Plan but no later than the Participant’s Required Beginning Date.
 
(b)  Death of Participant Before Distributions Begin.  If the Participant dies
before distribution is made (and before the Required Beginning Date), the
Participant’s entire interest will be distributed pursuant to the otherwise
applicable provisions of the Plan but no later than as follows:
 
(i)  If the Participant’s surviving spouse is a designated Beneficiary, the
portion of the Participant’s interest in the Plan that is distributable to such
surviving spouse shall be distributed, unless transferred to The L.S. Starrett
Company Retirement Plan pursuant to Section 9.7 (in which case the benefit will
be distributed pursuant to the terms of the Retirement Plan) or applied to the
purchase of an annuity pursuant to Section 13.4 (in which case benefits will be
paid under the annuity in accordance with the requirements of Section 401(a)(9)
of the Code and the Treasury regulations thereunder), in a single payment not
later than the later of (A) December 31 of the calendar year containing the
fifth anniversary of the Participant’s death or (B) December 31 of the calendar
year in which the Participant would have attained age 70½.
 
(ii)  Any portion of the Participant’s interest in the Plan that is not
distributable to a designated beneficiary who is the Participant’s surviving
spouse shall be distributed in a single payment to the beneficiary entitled
thereto not later than December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
 
(iii)  If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distribution to the surviving spouse has been made or required to have
been made, this Section 14.2(b), other than Section 14.2(b)(i), shall apply as
if the surviving spouse were the Participant.
 
 
-38-

--------------------------------------------------------------------------------

 
 
14.3.  Definitions.  For purposes of this Article, the following definitions
shall apply:
 
(a)  “designated Beneficiary” means the individual who is designated as the
Beneficiary under Section 8.8 of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Code and Section 1.401(a)(9)-4 of the Treasury
regulations.
 
(b)  “Required Beginning Date” means, with respect to a Participant who is not a
“five percent owner” of the Employer (as defined at Section 416 of the Code),
April 1 of the calendar year following the later of:  (i) the calendar year in
which the Participant attains age 70½, or (ii) the calendar year in which the
Participant retires; and, with respect to a “five percent owner,” April 1 of the
calendar year following the calendar year in which the Participant attains age
70½.
 
IN WITNESS WHEREOF, the Company and the Trustee have caused this Agreement to be
executed by their respective officers thereunto duly authorized all as of the
date first above written.



 
THE L. S. STARRETT COMPANY
               
 
By:
/s/ D.A. Starrett             TRUSTEES                /s/ Harold J. Bacon      
         /s/ D.A. Starrett                /s/ Francis J. O’Brien  

 


 
-39-

--------------------------------------------------------------------------------

 
 
THE L.S. STARRETT COMPANY
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST AGREEMENT
(2010 Restatement)
First Amendment




Pursuant to Section 12.1 of The L.S. Starrett Company Employee Stock Ownership
Plan and Trust Agreement as amended and restated effective July 1, 2010 (the
“Plan”), The L.S. Starrett Company hereby amends Article 14 of the Plan,
effective January 1, 2009 by adding the following new Section 14.4 to the end
thereof:


“14.4
2009 Required Minimum Distributions.  Notwithstanding any other provision of
this Article 14, a Participant or Beneficiary who would have been required to
receive required minimum distributions for 2009 but for the enactment of Code
section 401(a)(9)(H) (“2009 Required Minimum Distributions”) and who would have
satisfied that requirement by receiving distributions that are (i) equal to the
2009 Required Minimum Distributions or (ii) one or more payments in a series of
substantially equal distributions (that include the 2009 Required Minimum
Distributions) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s designated beneficiary, or for a period of
at least 10 years, will not receive those distributions for 2009.”

 
IN WITNESS WHEREOF, The L.S. Starrett Company has caused this instrument of
amendment to be executed by its duly authorized officer this 7th day of
December, 2011.
 
 



 
THE L.S. STARRETT COMPANY
                 
By:
  /s/D.A. Starrett             Its:    President and CEO          




-40-